EXHIBIT (17)(b)(iv) IMPORTANT NOTICES Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www. eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. Our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 TABLE OF CONTENTS Investment Update 2 Performance Information and Portfolio Composition AMT-Free 3 National 5 Fund Expenses 7 Financial Statements 9 Board of Trustees Contract Approval 40 Officers and Trustees 46 1 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 INVESTMENT UPDATE Economic and Market Conditions The U.S. economy remained generally stable, if still weak, during the six months ending September 30, 2010, even as concerns about high unemployment and budget deficits provoked ongoing skittishness in the capital markets. The U.S. economy grew at an annualized rate of 3.7% in the first quarter of 2010, but slowed to 1.7% in the second quarter, according to the U.S. Department of Commerce. Advance estimates for the third quarter indicated an annualized increase in GDP of 2.0%. Municipal bond performance was positive for the period, in spite of ongoing negative media attention on the tax-exempt sector. Solid performance resulted in part from continued investor concern about the strength (or weakness) of the economic recovery, and investments such as higher-quality municipals and Treasuries benefited. In the second half of the period, the market was bolstered by very light issuance and sustained demand, as well as a flight to quality during July and August. September 2010 brought a change in sentiment, and investors took on more risk, helping higher-yielding, lower-rated sectors of the market. Against this backdrop, the Funds primary benchmark, the Barclays Capital 7 Year Municipal Bond Index 1 (the Index)an unmanaged index of municipal bonds traded in the U.S. with maturities ranging from 6-8 yearsgained 5.84% for the period. Munis with longer maturities and lower credit quality performed best during the period, with the Barclays Capital 20 Year Municipal Bond Index gaining 6.64%. Shorter-maturity bonds, represented by the Barclays Capital 5 Year Municipal Bond Index, returned 4.25%. Management Discussion For the six months ending September 30, 2010, the Funds underperformed the Index. During the period, bonds with longer maturities were hurt more than those on the shorter end of the yield curve. As the Funds tend to have more bonds in the 9-11 year part of the curve than the Index, the flight to quality that occurred in July and August 2010with investors seeking shorter-maturity bondsdetracted from relative performance. In addition, the Funds were modestly hedged using Treasury futures, an ongoing strategy that management has employed for many years which is designed to help mitigate interest-rate risk, and these hedged positions were a minor detractor during the period. On the other hand, the Funds continued to be well diversified and avoided any significant issue-specific or state-specific problems, which bolstered their returns. Their longer maturities also helped relative performance in September 2010, when investors were willing to extend out on the yield curve. As we move ahead, we continue to focus on state and local government budget deficits, which likely peaked in 2010 or are expected to peak in early 2011. The decline in tax revenues appears to be reaching a bottom, with some municipalities realizing growth in tax receipts due to a combination of slim economic growth and an increase in actual tax rates. However, spending continues to grow faster than tax receipts despite deep spending cuts enacted by some government officials. We will continue to analyze any new developments and solutions that government leaders formulate to address their fiscal problems. 1 It is not possible to invest directly in an Index. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 2 Eaton Vance AMT-Free Limited Maturity Municipal Income Fund as of September 30, 2010 PERFORMANCE INFORMATION Portfolio Manager: Craig R. Brandon, CFA Performance 1 Class A Class B Class C Class I Share Class Symbol EXFLX ELFLX EZFLX EILMX Average Annual Total Returns (at net asset value) Six Months 5.56% 5.17% 5.18% N.A. One Year 4.49 3.83 3.79 N.A. Five Years 3.86 3.10 3.08 N.A. 10 Years 4.49 3.73 3.71 N.A. Life of Fund  4.31 3.79 3.29 1.99%  SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 3.18% 2.17% 4.18% N.A. One Year 2.09 0.83 2.79 N.A. Five Years 3.38 3.10 3.08 N.A. 10 Years 4.26 3.73 3.71 N.A. Life of Fund  4.15 3.79 3.29 1.99%   Inception dates: Class A: 6/27/96; Class B: 5/29/92; Class C: 12/8/93; Class I: 8/3/10  Performance is cumulative since share class inception. Total Annual Operating Expenses 2 Class A Class B Class C Class I Expense Ratio 0.91% 1.66% 1.66% 0.76% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 3.29% 2.53% 2.53% 3.43% Taxable-Equivalent Distribution Rate 5.06 3.89 3.89 5.28 SEC 30-day Yield 5 2.16 1.45 1.46 2.36 Taxable-Equivalent SEC 30-day Yield 3.32 2.23 2.25 3.63 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7 Year Municipal Bond Index Six Months 5.84% One Year 6.48 Five Years 5.78 10 Years 5.74 Lipper Averages 7 (Average Annual Total Returns) Lipper Intermediate Municipal Debt Funds Classification Six Months 4.77% One Year 4.98 Five Years 4.26 10 Years 4.64 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered at net asset value. 2 Source: Prospectus dated 8/1/10. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 35.00% federal income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Intermediate Municipal Debt Funds Classification contained 160, 145, 118 and 72 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 3 Eaton Vance AMT-Free Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO COMPOSITION Fund Statistics Number of Issues: 92 Average Maturity: 13.1 years Average Effective Maturity: 8.1 years Average Call Protection: 7.9 years Average Dollar Price: $113.25 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 4 Eaton Vance National Limited Maturity Municipal Income Fund as of September 30, 2010 PERFORMANCE INFORMATION Portfolio Manager: William H. Ahern, Jr., CFA Performance 1 Class A Class B Class C Class I Share Class Symbol EXNAX ELNAX EZNAX EINAX Average Annual Total Returns (at net asset value) Six Months 4.30% 3.90% 3.95% 4.38% One Year 4.57 3.79 3.83 4.55 Five Years 3.98 3.20 3.22 N.A. 10 Years 4.74 3.95 3.95 N.A. Life of Fund  4.70 4.13 3.56 4.55%  SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 1.95% 0.90% 2.95% 4.38% One Year 2.26 0.79 2.83 4.55 Five Years 3.50 3.20 3.22 N.A. 10 Years 4.49 3.95 3.95 N.A. Life of Fund  4.54 4.13 3.56 4.55%   Inception dates: Class A: 6/27/96; Class B: 5/22/92; Class C: 12/8/93; Class I: 10/1/09  Performance is cumulative since share class inception. Total Annual Operating Expenses 2 Class A Class B Class C Class I Expense Ratio 0.72% 1.47% 1.47% 0.59% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 3.62% 2.87% 2.87% 3.77% Taxable-Equivalent Distribution Rate 5.57 4.42 4.42 5.80 SEC 30-day Yield 5 2.50 1.81 1.81 2.71 Taxable-Equivalent SEC 30-day Yield 3.85 2.78 2.78 4.17 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7 Year Municipal Bond Index Six Months 5.84% One Year 6.48 Five Years 5.78 10 Years 5.74 Lipper Averages 7 (Average Annual Total Returns) Lipper Intermediate Municipal Debt Funds Classification Six Months 4.77% One Year 4.98 Five Years 4.26 10 Years 4.64 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered at net asset value. 2 Source: Prospectus dated 8/1/10. Includes interest expense of 0.01% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 35.00% federal income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unlever-aged funds. The Lipper Intermediate Municipal Debt Funds Classification contained 160, 145, 118 and 72 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 5 Eaton Vance National Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO COMPOSITION * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution as of 9/30/10 is as follows: AAA 22.9% B 0.8% AA 29.1% CCC 0.2% A 28.1% Not Rated 5.0% BBB 13.9% Fund Statistics 2 Number of Issues: 241 Average Maturity: 11.4 years Average Effective Maturity: 8.0 years Average Call Protection: 7.4 years Average Dollar Price: $108.42 RIB Leverage 3 : 0.7% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 The Fund employs residual interest bond (RIB) financing. The leverage created by RIB investments provides an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value). See Note 1I to the financial statements for more information on RIB investments. RIB leverage represents the amount of RIB Floating Rate Notes outstanding as of 9/30/10 as a percentage of the Funds net assets plus Floating Rate Notes. 6 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FUND EXPENSES Example: As a shareholder of a Fund, you i ncur two types of costs : (1) transact i on costs, i nclud i ng sales charges (loads) on purchases and redempt i on fees ( i fappl i cable) ; and (2) ongo i ng costs, i nclud i ng management fees ; d i str i but i on or serv i ce fees ; and other Fund expenses . Th i sExample i s i ntended to help you understand your ongo i ng costs ( i ndollars)of i nvest i ng i n a Fund and to compare these costs w i th the ongo i ng costs of i nvest i ng i n other mutual funds . The Example i sbased on an i nvestment of $1,000 i nvested at the beg i nn i ng of the per i od and held for the ent i re per i od (Apr i l 1, 2010  September 30, 2010) . Actual Expenses: The f i rst sect i on of each table below prov i des i nformat i on about actual account values and actual expenses . You may use the i nformat i on i nth i s sect i on, together w i th the amount you i nvested, to est i mate the expenses that you pa i d over the per i od . S i mply d i v i de your account value by $1,000 (for example, an $8,600 account value d i v i ded by $1,000 8
